Citation Nr: 0811693	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran reportedly had active military service from 
September 1986 to January 1987.  She has additional service 
in the Air National Guard and the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to provide 
assistance to the veteran in verifying her periods of active 
service, active duty for training and inactive duty for 
training during her service in the Air National Guard and Air 
Force Reserve.  

The veteran filed a claim in June 2005 seeking nonservice-
connected pension.  On her application, she indicated she has 
active service from September 9, 1986 to January 27, 1987.  
She further reported having service in the National Guard 
from September 25, 1987 to March 7, 2003.

The RO denied her claim in July 2005.  In response, the 
veteran submitted National Guard discharge records.  The 
earliest records show she served in the New Jersey Air 
National Guard from September 1987 to June 1988, and was then 
transferred to the Air Force Reserve unit HQ ARPC (ORS) in 
Denver, Colorado.  The terminal date of her reserve/military 
service obligation was April 16, 1994.  Later records show 
she served in the Florida Air National Guard from July 1997 
to March 1998 and was again transferred to the Air Force 
Reserve unit HQ ARPC (ORS) in Denver, Colorado.  The terminal 
date of this period of her reserve/military service 
obligation was July 30, 2003.

No apparent efforts have been undertaken to verify the 
veteran's service, including by obtaining her personnel 
records.  The Board notes that 38 C.F.R. § 3.2(i) states that 
the Persian Gulf War commenced on August 2, 1990, and 
continues through to a date yet to be prescribed by 
Presidential proclamation or law.  Thus it is possible, if 
the veteran's National Guard/Reserve unit was activated after 
August 2, 1990, that she has the requisite wartime service.  
Verification of the veteran's service must, therefore, be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate agency 
including any state's Office of the 
Adjutant General, and request it provide 
documentation verifying the veteran's 
active and inactive periods of service 
during her association with the Air Force 
Reserves, and the Florida Air National 
Guard after August 1990, including but not 
limited to any DD Form 214, NGB Form 22, 
or other personnel records showing time 
served and type of service (i.e., active 
duty, active duty for training or inactive 
duty for training).  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, the veteran's 
claim should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



